Citation Nr: 0930204	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-17 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to 
September 1964, and from February 1969 to September 1970.  
The Veteran died in March 2005.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 2007, the Board remanded this 
case.  


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection 
was in effect for left total hip arthroplasty, rated as 70 
percent disabling, and for a history of a skull laceration, 
rated as non-compensable.  He was determined to be entitled 
to a total rating based on individual unemployability 
effective from September 2002.  

2.  The Certificate of Death reflects that the Veteran died 
at the age of 60 in March 2005.  The immediate cause of death 
was liver cancer due to or a consequence of acute renal 
failure.  There were no significant conditions contributing 
to death.

3.  Liver disability, including liver cancer and hepatitis, 
was not manifest during service nor was liver cancer manifest 
within one year of separation.

4.  The most probative evidence establishes that hepatitis C 
was incurred between the Veteran's two periods of service.

5.  Hepatitis C did not worsen during the second period of 
service.  

6.  Liver disease to include liver cancer and hepatitis C are 
not attributable to service.

7.  The Veteran's service-connected left hip arthroplasty and 
skull laceration were not the immediate or underlying cause 
of the Veteran's death, and were not etiologically related to 
the cause of death; the Veteran's service-connected left hip 
arthroplasty and skull laceration did not contribute 
substantially or materially to cause the Veteran's death and 
they were not of such severity that they resulted in 
debilitating effects and a general impairment of health to an 
extent that rendered the Veteran materially less capable of 
resisting the effects of other disease causing death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1131, 1137, 1153, 1310 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303. 3.304, 3.307, 3.309, 3.312 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters dated in May and August 2005 were sent to the 
appellant.  Thereafter, additional VCAA notification was sent 
in September 2007.  These letters cumulatively satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide  See Pelegrini II.

The United States Court of Appeals for Veterans Claims ("the 
Court") issued certain directives pertinent to cases where 
the issue is service connection for the cause of the 
veteran's death in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The Court held that there is no preliminary obligation on the 
part of VA to perform, what in essence would be, a 
predecisional adjudication of a claim prior to providing to 
the claimant section 5103(a) notice.  Although section 
5103(a) does not require a "predecisional adjudication" of 
the evidence in each case, the notice must be responsive to 
the particular application submitted.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006), at 9 ("The legislative interest 
underlying the VCAA notice requirement is the intent of 
Congress to provide claimants a meaningful opportunity to 
participate in the adjudication of claims").  This means that 
there is a middle ground between a predecisional adjudication 
and boilerplate notice with regard to the amount of detail 
and degree of specificity VA must provide for section 
5103(a)-compliant notice.  The Court later stated that a more 
detailed notice potentially discourages a claimant from 
submitting additional or corroborative notice, and is 
contrary to the VCAA's purpose

However, in dependency and indemnity compensation (DIC) cases 
where the veteran was service-connected during his lifetime, 
the Court found that section 5103(a) notice must include (1) 
a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  

However, where a veteran was not service-connected during his 
lifetime, the same did not apply.  The Court held that in 
those cases, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.   Further, 
section 5103(a) preadjudication notice, the Secretary or VA 
is not required to inform a DIC claimant of the reasons for 
any previous denial of a veteran's service-connection claim. 
 

In this case, the Veteran was service-connected for a hip 
disability and skull laceration during his lifetime.  The 
VCAA notification did not specifically address this matter 
per Hupp.  Nevertheless, the claimant was provided pertinent 
information in the SOC, the Board's remand, and the SSOC.  In 
addition, the claimant's arguments have addressed what is 
needed to establish her claim and she has discussed in her 
contentions the potential role that the Veteran's service 
played in the Veteran's demise.  Specifically, during her 
personal hearing and in written correspondence, she submitted 
argument regarding how incurring inservice wounds caused 
hepatitis which caused liver cancer.  She also submitted 
treatise evidence in support of that contention.  In 
addition, VA remanded this case to obtain all pertinent 
records which were available and obtained several medical 
opinions.  

Based on the foregoing, the Board finds that any deficiency 
in the notice to the claimant or the timing of these notices 
is harmless error.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The Veteran's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  At her hearing, the appellant 
indicated that further private medical records were 
unavailable.  Medical opinions have been obtained which, as 
set forth in greater detail below, are adequate to base a 
decision in this case.  The records satisfy 38 C.F.R. 
§ 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for the 
cause of the Veteran's death, any questions as to the 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided . . . 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Service Connection for the Cause of Death

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3). 

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of 
the veteran's death to be granted, it must be shown that a 
service-connected disorder caused the death or substantially 
or materially contributed to it.  38 U.S.C.A. § 1310.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  In addition, service connection may be granted for a 
chronic disease, including a malignant tumor, if manifested 
to a compensable degree with one year following service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

At the time of the Veteran's death, service connection was in 
effect for left total hip arthroplasty, rated as 70 percent 
disabling, and for a history of a skull laceration, rated as 
non-compensable.  He was determined to be entitled to a total 
rating based on individual unemployability effective from 
September 2002.   

The Certificate of Death reflects that the Veteran died at 
the age of 60 in March 2005.  The immediate cause of death 
was liver cancer due to or a consequence of acute renal 
failure.  There were no significant conditions contributing 
to death.  It was noted that the liver cancer had been 
present for a year and the acute renal failure had its onset 
within days of the Veteran's death.  

The service treatment records do not show complaints, 
findings, treatment, or diagnosis of liver disease or injury.  
Liver disability was not manifest during service.  Liver 
cancer was not manifest during service or within 1 year of 
separation.  

The appellant contends that the Veteran had hepatitis which 
he incurred during service and which thereafter played an 
etiological role in causing or contributing to his death from 
renal failure due to liver cancer.  

The appellant, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, her statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  See Duenas v. Principi, 
18 Vet. App. 512, 520 (2004).  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while 
the appellant is competent to report what she observed, she 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  

However, the United States Court of Appeals for the Federal 
Circuit ( Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the appellant is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the appellant is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue on appeal does not involve a simple diagnosis.  See 
Jandreau; see also Woehlaert.  The appellant is not competent 
to provide more than simple medical observations.  The 
current medical assessments are complex and the appellant is 
not competent to provide a complex medical opinion.  See 
Barr.  Thus, the appellant's lay assertions are not competent 
or sufficient.  Likewise, lay statements made by the Veteran 
in the record regarding medical assessments are not competent 
evidence.  

With regard to the post-service medical evidence, the Veteran 
was examined in July 1992.  Physical examination of the liver 
did not reveal any abnormalities at that time.  

Private medical records dated in February 2001 reflected that 
the Veteran reported having hepatitis in the 1960's.  
However, the service treatment records dated during the 
1960's are negative for any diagnosis of hepatitis.  Also, as 
noted, the 1992 VA examination conducted more than 20 years 
later was negative.  

In April 2001, a VA record noted that the Veteran did not 
have hepatitis or jaundice.  However, by 2003, VA medical 
records showed that the Veteran had liver disease due to 
hepatitis C and chronic alcohol use.  See VA treatment 
records dated May 20, 2003.  The Veteran developed liver 
cancer.  

In a June 2004 letter, M.J.B., M.D., stated that the Veteran, 
his patient, had hepatocellular cancer and hepatitis C.  He 
opined that the hepatitis C was the cause of the cancer.  The 
supporting clinical records showed that the Veteran had 
progressive multifocal hepatoma and a history of hepatitis C 
and alcohol abuse.  

As noted, the Veteran died in March 2005 due to the fatal 
cancer disease process.  The terminal medical records showed 
that the Veteran had increasing shortness of breath and was 
in a confusional state prior to death.  It was noted that the 
Veteran had a history of asthma, hypertension, bladder 
cancer, colon cancer, liver cancer, gastroesophageal reflux 
disease, and ablation therapy for metastatic liver cancer.  
At death, it was noted that the Veteran had succumbed to end-
stage liver cancer.  He was in acute renal failure when he 
died.  

During service, the Veteran was wounded when he was hit by a 
landmine.  He was treated for left hip fracture and 
laceration of the scalp and abrasions of the arms.  There was 
no documentation of blood transfusions.  A VA medical opinion 
was obtained to determine if the Veteran's post-service 
diagnosis of hepatitis C was related to the inservice wounds.  
In November 2005, a VA medical examiner opined that hepatitis 
C infection was not likely related to the inservice wounds.

In June 2007, the appellant testified at a personal hearing.  
She related that the Veteran was injured during service and 
had hip surgery.  She also related that the Veteran was a 
medical specialist during service and was exposed to combat-
wounded soldiers/blood products from the wounds.  The 
appellant indicated that the Veteran did not have any other 
risk factors for hepatitis such as tattoos or drug use.  She 
stated that she had been unable to obtain the Veteran's 
records from the years after service as they were no longer 
available.  She indicated that the Veteran did not go to the 
VA for medical treatment until 2001.  

Thereafter, the Board remanded this case for a medical 
opinion to determine if the Veteran's hepatitis C was related 
to service to include the Veteran's medical duties as a 
medical specialist.  

In March 2008, the VA examiner who provided the prior medical 
opinion indicated that the claims file had been reviewed.  
The examiner stated that the examiner did not find any 
medical conditions like jaundice or hepatitis or 
documentation of percutaneous or mucous membrane exposure to 
patients' blood and body fluids in the service treatment 
records.  Hence, it was the examiner's opinion that the 
Veteran's hepatitis C was not likely related to his duties as 
a medical specialist in active service.  

The appellant and her representative thereafter submitted 
medical treatise evidence titled "A Brief History of 
Hepatitis C," which discussed the history of that disease, 
as well as another article titled, "Hepatitis C," from the 
Mayo Clinic which indicated that a person is more at risk for 
developing hepatitis C if exposed to contaminated blood 
through needles shares during drug use or through drug 
transfusions.  It was also noted that most people with 
hepatitis C became infected through blood transfusions 
received before 1992.  In addition, the virus may be acquired 
through contaminated needles and, rarely, through sexual 
transmission.  With regard to contaminated blood, it was 
noted that a health care worker who has been exposed to 
infected blood might be at risk.  

The Board notes that a VA "Fast Letter" issued in June 2004 
(Veterans Benefits Administration (VBA) Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the fact 
that hepatitis C is spread primarily by contact with blood 
and blood products, with the highest prevalence of hepatitis 
C infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  In Fast Letter 04-13, it is 
noted that "occupational exposure to HCV [hepatitis C virus] 
may occur in the health care setting through accidental 
needle sticks.  A veteran may have been exposed to HCV during 
the course of his or her duties as a military corpsman, a 
medical worker, or as a consequence of being a combat 
veteran."  The Fast Letter indicates, in its Conclusion 
section that the large majority of hepatitis C infections can 
be accounted for by known modes of transmission, primarily 
transfusion of blood products before 1992, and injection drug 
use.  See also VBA All Station Letter 211B (98-110) November 
30, 1998; VBA Training Letter 211A (01-02) April 17, 2001 
(major risk factors for hepatitis C include IV drug use, 
blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades).  
VA has recognized that transmission of hepatitis C through 
jet injectors is "biologically plausible" and that it is 
essential that a report on which a determination of service 
connection is made include a discussion of all modes of 
transmission.  VBA Fast Letter 04-13, June 29, 2004.

In this case, the information provided in the treatise 
articles is consistent with VA's June 2004 "Fast Letter."  
However, the articles and the "Fast Letter" do not on their 
own establish that the Veteran was infected with hepatitis C 
during service.  Medical treatise evidence can provide 
important support when combined with the pertinent opinion of 
a medical professional.  Similarly, medical treatise evidence 
could "discuss [] generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least a plausible causality based upon objective 
facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); 
Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 
Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, 
the aforementioned information is simply too general to make 
a causal link more than speculative in nature, or to outweigh 
the specific medical evidence in this case which is directly 
pertinent to the Veteran.

The Veteran, having served in combat and as a medical specialist, 
was in a risk category.  As such, the Board referred this case 
for a VA expert opinion.  The Board provided a summary of the 
pertinent evidence, but the VA expert also indicated that a 
review of the claims file was completed.  The Board requested 
responses to the following questions:  

After a complete review of the claims file, please 
opine as to the nature of the cause of the Veteran's 
death.  The medical basis for your conclusions should 
include pertinent discussion regarding the importance 
of liver histo-pathology; the serological basis for 
the Veteran's reported "hepatitis C" (i.e., anti-HCV 
and/or HVC RNA/PCR results, including the dates 
thereof); the significance, if any, of the reported 
serologic tests in April 1990 for HAV and HBV ("+" 
anti-HAV (total)), "-" anti-HAV (IGM), "+" HBcAB, 
"+" HBsAb, "-" HBsAg); and, the analysis of the 
hepatocellular enzyme levels which are of record, 
dated April 10, 1990, July 25, 2001, and September 17, 
2002.  

      1.  Please state whether it can be determined, with 
a reasonable degree of medical certainty and without 
resort to speculation, whether the Veteran's fatal 
liver cancer was: 

(a)	Hepatocellular carcinoma (HCC), "multifocal 
hepatoma," rather than metastatic carcinoma; 
and 
(b)	If it was HCC (i.e., primary hepatoma), 
whether its etiological basis was underlying 
hepatitis C-related chronic liver disease 
rather than underlying alcohol-related 
chronic liver disease.  

      2.  If the Veteran's death was at least as likely 
etiologically related to hepatitis C chronic liver 
disease, please opine as to whether is it is more 
likely than not, less likely than not, or at least as 
likely as not, that the hepatitis C was initially 
manifest during service or was otherwise related to 
service.  Please comment on the Veteran's inservice 
specialty of "medical specialist" and any other risk 
factors such as the 1969 injury to the left hip; also 
provide comment on the 2004 lay statement of record 
recalling that the Veteran had hepatitis in 1965.  

      3.  Please comment on the opinions of the VA 
examiner, dated in November 2005 and March 2008.  

Please note that "at least as likely as not" does 
not mean "within the realm of possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to 
find in favor of causation as it is to find against 
causation.  

In response, the Chief of Gastroenterology from a VA Medical 
Center provided his medical opinion in July 2009.  With 
regard to the cause of death, he stated that it was likely 
that the Veteran died of hepatocellular carcinoma and not 
metastatic carcinoma.  This was based on fairly strong 
evidence.  First there was a letter dated in June 2004 from 
the Veteran's treating oncologist that indicated that the 
Veteran had hepatocellular carcinoma.  There was a follow up 
note from this same physician dated in August 2004 that 
stated that the Veteran's alpha fetoprotein (AFP) had "gone 
up from 500-1400." AFP levels below 1000 are fairly specific 
to hepatocellular carcinoma.  The medical expert indicated 
that the proximate cause of the hepatocellular carcinoma was 
much more difficult to determine.  He indicated that both 
hepatitis C and alcohol can contribute to liver fibrosis/scar 
(cirrhosis) that increased the risk for the hepatocellular 
carcinoma and the Veteran clearly had both exposures.  In 
truth, it was likely that the combination of these factors 
(chronic hepatitis C and ongoing alcohol use) put the Veteran 
at high risk for liver disease and ultimately liver cancer.  
There is good evidence that alcohol use was a major 
contributor to liver disease.  Labs from as early as 1990 and 
then again in 1992 demonstrate a marked elevated GGT, which 
is quite specific for alcohol use.  In addition, a primary 
care note dated in May 2003 documents that the Veteran had 
both "chronic alcohol related and hepatitis C related liver 
disease."  The VA expert stated that he thought it would be 
mere speculation to say that one factor was more important 
that other.  Rather, the factors combined together put the 
Veteran at risk for liver damage and subsequent cancer.  

The VA medical expert further stated that assuming hepatitis 
C contributed significantly to the Veteran's risk for 
hepatocellular carcinoma (it was a likely cofactor with 
alcohol), it must be considered whether that infection was 
related to service.  The VA medical expert agreed with the 
prior VA opinion that there was not any documented jaundice 
or hepatitis while the Veteran was active in the military nor 
was there direct exposure to blood products like a 
transfusion.  The evidence suggested that the Veteran was 
infected between his two military tours.  A note from an 
April 1990 physician examination showed "hepatitis" on his 
problems list with the dates "1965, 1968."  Neither date 
falls within his time of service.  Labs from that date (April 
1990) show abnormal liver tests as well as evidence of 
exposure to both hepatitis A (hepatitis A antibody positive) 
and hepatitis B (hepatitis B surface antibody positive and 
surface antigen negative).  There was a note from his sister 
that substantiates that the Veteran was hospitalized around 
July 1965 for "hepatitis."  The VA expert guessed that this 
hospitalization was either for hepatitis A or hepatitis B 
(which manifested as "old infections" when labs were tested 
in 1990).  Certainly neither of these acute hepatitis 
infections would present symptomatically so many months after 
military discharge and are unlikely related to service.  If 
the Veteran did acquire hepatitis B in either 1965 to 1968, 
both periods of time that he was not in the military, it was 
more likely than not that he also acquired hepatitis C at 
that time since all three share common risk factors.  
Therefore, the VA medical expert opined that it was unlikely 
that the Veteran was infected while in the military.  In 
short, if he acquired hepatitis B outside of military 
service, it was much more likely that he acquired hepatitis C 
at the same time rather than assuming he acquired hepatitis C 
in the line of duty from cuts and scratches on his hand when 
exposed to military personnel during service as a medic.  

So, in summary, the VA medical expert was quite confident 
that the Veteran died of hepatocellular carcinoma.  He 
believed that hepatitis C was a contributing factor with 
alcohol being an equally important factor in the pathogenesis 
of his liver disease. Finally, based on dates in the chart, 
it seemed that the Veteran acquired hepatitis C outside of 
military service and likely acquired hepatitis C at the same 
time, due to the common risk factors.  He indicated that this 
seemed much more likely than assuming that the Veteran was 
exposed in the military when he did not have some clear cut 
risk factor like a transfusion.  

Thus, while the Veteran, having served in combat and as a 
medical specialist, was in a risk category, VA medical 
professionals have reviewed the claims file, considered the 
Veteran's duties as a medical specialist, but concluded that 
the hepatitis C was not related to service, including to the 
Veteran's inservice duties.  Rather, the hepatitis C was not 
incurred during a period of service.  The VA examiner and the 
VA medical expert provided to rationale and pointed to the 
medical record in support of the examiner's conclusion.  The 
Board attaches the most significant probative value to the VA 
opinion, as it is well reasoned, detailed, consistent with 
other evidence of record, and included an access to the 
accurate background of the veteran.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion.).  The Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  

The opinion of the VA medical expert, as supported by the 
March 2008 VA medical opinion, is the most probative medical 
opinion of record as the expert reviewed the record, provided 
detailed rationale, and is a specialist in his field.  This 
VA expert essentially indicated that hepatitis C was incurred 
between the Veteran's two period of service.  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the 
Veteran entered in sound health.  Here, there is no evidence 
that at entry into the second period of service in February 
1969, there was any defect, infirmity, or disorder with 
regard to a liver disability on objective examination.  The 
entry examination was negative.  Thus, the Veteran is 
entitled to a presumption of soundness.

Because the Veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. 
Principi, 370 F.3d 1089 (2004).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
indicated that "a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
The Court held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  

Thereafter, the Federal Circuit explained the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The  
Federal Circuit held that contemporaneous evidence of 
treatment is not required to rebut the presumption of 
soundness.  In Harris the Federal Circuit found that all 
medically accepted evidence can be considered, including a 
recorded medical history.  The medical opinions documented in 
the service medical records are, therefore, probative of the 
etiology of the Veteran's hepatitis and liver cancer.  

In this case, the VA medical expert opined that it was likely 
that hepatitis C was incurred after the first period of 
service, but before the second period of service.  As noted, 
that opinion is highly probative.  

The Board finds that the VA medical expert opinion is 
competent evidence that hepatitis C was incurred prior to the 
second period of service and therefore clearly and 
unmistakably preexisted service.  See Gahman v. West, 12 Vet. 
App. 406 (1999).  

However, VAOPGCPREC 3-03 (July 16, 2003), has established 
that there are two steps to rebut the presumption of 
soundness at entry.  First, there must be clear and 
unmistakable evidence that a defect, infirmity, or disorder 
preexisted service.  Second, there must be clear and 
unmistakable evidence that a defect, infirmity, or disorder 
was not aggravated during service.  If both prongs are not 
met, the presumption of soundness at entry is not rebutted.

The Board finds that there is clear and unmistakable evidence 
demonstrating that hepatitis C was incurred prior to the 
second period of service , but was not aggravated by service.  
The service treatment records are entirely negative for any 
notation of treatment of hepatitis during the second period 
of service.  There are no inservice complaints, findings, or 
treatment of hepatitis once the Veteran entered service.  The 
separation examination is likewise normal.  The other 
pertinent evidence likewise does not show any worsening of 
hepatitis during the second period of service.  As indicated 
in the medical opinions indicate no symptoms or treatment of 
hepatitis during service.  

The Board therefore finds that there was no aggravation of 
the preexisting diagnosed hepatitis C during the second 
period of service.  The evidence shows that that hepatitis C 
did not undergo an increase in severity during service.  The 
Board finds that there is clear and unmistakable evidence 
that hepatitis C was not aggravated by service; thus, the 
presumption of soundness is rebutted.  See Wagner.  

As to a determination under 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306 of whether the Veteran's hepatitis C was aggravated 
in service, the Board finds that there is no competent 
medical evidence that such disorder worsened in service.  The 
Board relies on the evidence as outlined above to support 
this determination.  Further, since there is clear and 
unmistakable evidence that hepatitis C was not aggravated 
during service for the purpose of rebutting the presumption 
of soundness (38 U.S.C.A. § 1111), it necessarily follows 
that such disorder was not, in fact, aggravated during 
service (38 U.S.C.A. § 1110).  The Board has found by clear 
and unmistakable evidence that hepatitis C was not aggravated 
by service in order to rebut the presumption of soundness.  
VA's General Counsel found that such a finding would 
necessarily be sufficient to rebut the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b).

As previously indicated, the most probative evidence 
established that hepatitis C is not otherwise attributable to 
service; thus the probative evidence established that there 
is no nexus between hepatitis C and service.  

Neither the Board nor the appellant is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  See Cohen.  

In light of the foregoing, the Board finds that the Veteran's 
hepatitis C, which resulted in his liver cancer according to 
the competent evidence of record, is not attributable to 
service.  Thus, there is no etiological nexus between the 
Veteran's cause of death and service.

As noted, at the time of the Veteran's death, service 
connection was in effect for left total hip arthroplasty, 
rated as 70 percent disabling, and for a history of a skull 
laceration, rated as non-compensable; was in receipt of a 
total disability evaluation based on individual 
unemployability from September 2002.  However, the Veteran 
developed liver cancer which was not the result of his 
service-connected hip disability or skull laceration or 
related to service.  As noted, the VA examiner concluded that 
the inservice wounds did not result in hepatitis C, causing 
the liver cancer.  There is no competent evidence relating 
the service-connected disabilities to the cause of the 
Veteran's death.  

Thus, the Board concludes that the Veteran's service-
connected disabilities were not the immediate or underlying 
cause of the Veteran's death, and were not etiologically 
related to the cause of death.  Furthermore, the fatal 
disease process was not manifest during service or within one 
year of separation.  The Veteran's service-connected 
disabilities did not contribute substantially or materially 
to cause the Veteran's death and they were not of such 
severity that they resulted in debilitating effects and a 
general impairment of health to an extent that rendered the 
Veteran materially less capable of resisting the effects of 
other disease causing death.  The appellant's assertions are 
unsupported by competent evidence and do not serve as a basis 
to allow the claim.

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).




ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


